Title: To George Washington from Adam Stephen, 4 October 1755
From: Stephen, Adam
To: Washington, George

 

Sir,
Winchester Octr 4th 1755

Matters are in the most deplorable Situation at Fort Cumberland—Our Communication with the Inhabitants is Cut Off. By the best Judges of Indian Affairs, it’s thought there are at least 150 Indians about us—They divided into Small parties, have Cut Off the Settlement of Patersons Creek, Potowmack, Above Cresops, and the People on Town Ck about four miles below his house,—They go about and Commit their Outrages at all hours of the day and nothing is to be seen or heard of, but Desolation and murders heightened with all Barbarous Circumstances, and unheard of Instances of Cruelty. They Spare the Lives of the Young Women, and Carry them away to gratify the Brutal passions of Lawless Savages. The Smouk of the Burning Plantations darken the day, and hide the neighbouring mountains from our Sight—Frazer has lost two of his Family and moves to the Fort to do the Arms.
Ramsay the Cooper came up, and got Some money of Mr McLean by Commisary Dicks Directions, went down again to bring up his Sons, on Tuesday last, but has never been heard of Since, at home, or at the Fort—So there is another Cooper to be looked for.
I dispatched Barney Curran after Montour, who brought me an Account, that the last news rcevd from him was at Great Island in Susquehanna, where at the Earnest Sollicitation, and by the warm assistance of Monocatotha he had assembled 300 Indians, and was intended agt the French and Indians in their Interest at Winingo. He had Intelligence that there were very few of Either at that Place.
Deprivd of any hopes from that Quarter, I detachd two men well acquainted with the woods, to make the best discoveries they could, who have not yet returnd.
Unless Relief is Sent to the Back inhabitants immediatly None will Stay on this Side Monocasy or Winchester.
The Magazine is Securd, and a Well Set about in the Fort—So many Alarms prevented the Works going on with dispatch. I have reason to believe Capt. Dogworthy will look upon himself as Commanding Officer after You have joind the Troops. The Province he Serves has 30 Effective men in the Service. I was

attacked by the Indians on my way down, and lost a man. I Savd my Bacon by retreating to the Fort—The party who conveyd me yesterday discoverd fourteen and fird upon them, but it was to late to pursue them.
It is by all means adviseable to Send up all the Recruits Immediatly, untill we have men enough, to keep the Enemy in awe, So that they keep without Reach of our Sentrys. I am with Respect Sir, Your most Obt hubl. Sert

Adam Stephen


We are intirly acquainted with the Routes and Courses of these Bodies of Indians, but have not Men to Spare to Intercept them—I detachd a party of 25 men under Lt. Bacon, who came up with them and prisoners, but was obligd to Retreat with the loss of two men.
I was apprisd of the Indians designd Atack, and Sent to my Lord Farfax for 200 Miliatia—alarming the South Branch and all the Neighbourhood—I made a pressing demand of the Militia Sunday Seven night—I heard My Lord was very Urgent and assiduous in the Affair, but there is only a few Sent up under Capt. Vance—Had my directions been Observed by Henry Vanmeter, or the Militia Come from Frederik The Lives and Liberty of 100 people would have been saved.

